Citation Nr: 1236619	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-24 978	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a cervical spine disability.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel





INTRODUCTION

The Appellant had active service from March 1967 to July 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2008 of a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In July 2008 in a statement in support of claim, the Appellant notified VA of relevant records at the VA Medical Centers in Atlanta, Augusta, Dublin, Miami, and Oakland Park.  There is no record of a request for the records.  38 U.S.C.A. § 5103A(b); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  

In June 2010, the Appellant referred to the opinion of Dr. Nelson, which was favorable to his claims, but the opinion is not in the record. 

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain VA records from the Atlanta, Augusta, Dublin, Miami, and Oakland Park VA Medical Centers.

2.  Ask the Appellant either to submit or to authorize VA to obtain on his behalf the opinion of Dr. Nelson. 




3.  After the requested development is completed, adjudicate the claims.  If any benefit sought is denied, then provide the Appellant and his representative a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

